Dismissed and Opinion Filed November 21, 2018




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-01398-CV

                           IN RE JAIME COVARRUBIAS, Relator

                 Original Proceeding from the 292nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F99-32080-QV

                              MEMORANDUM OPINION
                          Before Justices Bridges, Brown, and Boatright
                                   Opinion by Justice Bridges
       In this original proceeding, relator seeks a writ of mandamus asking the Court to “exercise

its authority over head District Attorney Faith Johnson.” This Court does not have jurisdiction to

issue a writ of mandamus against a district attorney unless it is necessary to enforce our own

jurisdiction. TEX. GOV’T CODE § 22.221(b) (court of appeals may only issue writ of mandamus

against district and county judges or as necessary to enforce jurisdiction of appellate court); In re

Meyer, 482 S.W.3d 706, 709 (Tex. App.—Texarkana 2016, orig. proceeding) (case law is clear

that courts of appeals do not have jurisdiction to issue writ of mandamus against district attorney).

       Relator has no appeal pending in this Court and, therefore, our jurisdiction is not in

jeopardy. Accordingly, we dismiss relator’s petition for writ of mandamus for want of jurisdiction.



                                                   /David L. Bridges/
181398F.P05                                        DAVID L. BRIDGES
                                                   JUSTICE